UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT


                            No. 06-5139



UNITED STATES OF AMERICA,

                                              Plaintiff - Appellee,

          versus


GEROME MAURICE GORDON, a/k/a Richie, a/k/a
Lance Fitzgerald Stewart,

                                              Defendant - Appellant.


Appeal from the United States District Court for the District of
Maryland, at Greenbelt. Peter J. Messitte, District Judge. (8:00-
cr-00253-PJM-1)


Submitted:   September 7, 2007        Decided:   September 24, 2007


Before GREGORY and SHEDD, Circuit Judges, and HAMILTON, Senior
Circuit Judge.


Affirmed by unpublished per curiam opinion.


Timothy J. Sullivan, BRENNAN, SULLIVAN & MCKENNA, LLP, Greenbelt,
Maryland, for Appellant. Steven M. Dunne, Assistant United States
Attorney, Greenbelt, Maryland, for Appellee.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

           Gerome Maurice Gordon appeals the 188-month sentence

imposed on remand based on his prior guilty plea to one count of

conspiracy to distribute and to possess with intent to distribute

1000 or more kilograms of marijuana, in violation of 21 U.S.C.

§§ 841(a)(1), (b)(1)(A)(vii), 846 (2000). In our earlier decision,

we   vacated   Gordon’s   sentence   and   remanded   for   resentencing

consistent with United States v. Booker, 543 U.S. 220 (2005).

United States v. Gordon, 174 F. App’x 744 (4th Cir. 2006) (No. 03-

4083).

           On appeal, counsel filed a brief pursuant to Anders v.

California, 386 U.S. 738 (1967), in which he states there are no

meritorious issues for appeal, but questions whether the district

court erred by failing to impose a variance sentence based on

Gordon’s post-incarceration vocational training and education.        In

a pro se supplemental brief, Gordon asserts that the determination

of his Guidelines* range violated his constitutional rights, that

the district court erred in failing to properly consider and weigh

the 18 U.S.C.A. § 3553(a) (West 2000 & Supp. 2007) factors, and

that the sentence imposed violates this court’s directions on

remand and is not reasonable.         Gordon does not challenge the

accuracy of the district court’s factual findings and resultant




      *
       U.S. Sentencing Guidelines Manual (USSG) (2002).

                                 - 2 -
Guidelines determinations. The Government declined to file a brief.

           At the resentencing hearing, Gordon acknowledged that the

Guidelines range was properly calculated.                 The district court

explicitly treated the Guidelines as advisory, and sentenced Gordon

after considering the Guidelines range, the § 3553(a) factors, and

counsel’s arguments.         Moreover, the district court thoroughly

discussed the § 3553(a) factors.       Thus, we     conclude that Gordon’s

sentence, which is within the statutory maximum and the Guidelines

range, is reasonable.       United States v. Johnson, 445 F.3d 339, 341

(4th Cir. 2006); see Rita v. United States, ___ U.S. ___, 127 S.

Ct. 2456 (2007) (upholding presumption of reasonableness).

           In accordance with Anders, we have reviewed the record in

this case and have found no meritorious issues for appeal.            We have

reviewed the arguments advanced in Gordon’s pro se brief and find

them to be without merit.       We therefore affirm Gordon’s sentence.

This court requires that counsel inform Gordon, in writing, of the

right to petition the Supreme Court of the United States for

further review.    If Gordon requests that a petition be filed, but

counsel believes that such a petition would be frivolous, then

counsel   may   move   in   this   court    for   leave    to   withdraw   from

representation.    Counsel’s motion must state that a copy thereof

was served on Gordon.




                                    - 3 -
          We dispense with oral argument because the facts and

legal contentions are adequately presented in the materials before

the court and argument would not aid the decisional process.



                                                         AFFIRMED




                              - 4 -